     Case 7:20-cv-00040-O-BP Document 6 Filed 06/04/20                  Page 1 of 1 PageID 26


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

NOAH ANDREW LUMAN,                                 '
TDCJ No. 2191467,                                  '
                                                   '
                       Petitioner,                 '
                                                   '
v.                                                 '          Civil Action No. 7:20-cv-040-O-BP
                                                   '
LORIE DAVIS, Director,                             '
Texas Department of Criminal Justice,              '
Correctional Institutions Division,                '
                                                   '
                       Respondent.                 '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner challenges

the validity of Disciplinary Action No. 20200081271 which was brought against him for assaulting

staff at the James V. Allred Unit of the Texas Department of Criminal Justice in Iowa Park, Texas.

See Petition, ECF No. 1 at 5. The United States Magistrate Judge entered his Findings, Conclusions,

and Recommendation in which he recommends that the petition be denied. See ECF No. 4. Petitioner

did not file objections. The District Court reviewed the Findings, Conclusions, and Recommendation

for plain error. Finding no error, I am of the opinion that the findings of fact, conclusions of law, and

reasons for denial set forth in the Magistrate Judge’s Recommendation are correct and they are hereby

adopted and incorporated by reference as the Findings of the Court.

       Accordingly, the petition for writ of habeas corpus is DENIED.

       SO ORDERED this 4th day of June, 2020.


                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE
